Citation Nr: 1815513	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether VA committed clear and unmistakable error (CUE) when, in rating decisions entered in June 2006 and May 2007, it failed to find that the Veteran had lost the use of both lower extremities due to service-connected disability.

2.  Whether VA otherwise committed CUE when, in an October 2009 rating decision, it assigned an effective date of February 19, 2008 for the award of service connection, a 100 percent evaluation, and special monthly compensation for the loss of use of both feet.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the April 2012 rating decision, the RO found that no revision was warranted in the effective date of service connection for loss of use of both of the Veteran's feet.  

In his June 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge by live videoconference.  In a December 2017 statement, the Veteran withdrew the request for a hearing.  The Board therefore deems the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a June 2006 rating decision, in pertinent part, the RO found that entitlement to specially adapted housing was not established.   

2.  The Veteran was notified of the June 2006 rating decision and his appellate rights, but he did not perfect an appeal as to that determination.

3.  The June 2006 rating decision did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.

4.  In a May 2007 rating decision, the RO granted entitlement to special monthly compensation based on aid and attendance criteria being met, but did not infer any other claims. 

5.  The Veteran was notified of the May 2007 rating decision and his appellate rights, but he did not perfect an appeal as to that determination.

6.  The May 2007 rating decision did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.

7.  In an October 2009 rating decision, the RO granted service connection, a 100 percent evaluation, and special monthly compensation for the loss of use of both feet and assigned an effective date of February 19, 2008.  

8.  The Veteran was notified of the October 2009 rating decision and his appellate rights, but he did not perfect an appeal as to that determination.

9.  The October 2009 rating decision did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, which found that entitlement to specially adapted housing was not established, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  20.200, 20.201, 20.202, 20.302, 20.1103 (2017).  

2.  The June 2006 rating decision was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.104, 3.105 (2017).  

3.  The May 2007 rating decision, which granted entitlement to special monthly compensation based on aid and attendance criteria being met, but did not infer any other claims, is final.  38 U.S.C. § 7105; 38 C.F.R. §§  20.200, 20.201, 20.202, 20.302, 20.1103.  

4.  The May 2007 rating decision was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104, 3.105.  

5.  The October 2009 rating decision, which granted service connection, a 100 percent evaluation, and special monthly compensation for the loss of use of both feet and assigned an effective date of February 19, 2008, is final.  38 U.S.C. § 7105; 38 C.F.R. §§  20.200, 20.201, 20.202, 20.302, 20.1103.  

6.  The October 2009 rating decision was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104, 3.105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations that are final and binding, including decisions regarding entitlement to service connection, will be accepted as correct in the absence of CUE.  38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).  

If an earlier decision contains CUE, the prior decision must be reversed or revised.  38 C.F.R. § 3.105(a).  The decision constituting reversal or revision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k) (2017). 

CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  However, there is a presumption of validity that attaches to a final decision and, when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 44 (1997).  Therefore, a veteran who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a veteran who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a veteran's "extra-heavy burden" of persuasion before the Court in a CUE claim).  

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  

CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Id. at 43-44.  The benefit of the doubt doctrine is thus inapplicable to CUE claims because "an error either undebatably exists or there was no error within the meaning of § 3.105(a)."  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

The Veteran has alleged CUE in three different decisions by the RO.  The Board will address each in turn.

June 2006 Rating Decision

In a June 2006 rating decision, the RO found that entitlement to specially adapted housing was not established.  The RO sent a copy of the rating decision to the Veteran along with a cover letter that explained his procedural and appellate rights.  The Veteran submitted a Notice of Disagreement (NOD) in October 2006 and the RO issued a SOC in April 2007.  However, the Veteran did not perfect an appeal within one year of the rating decision or 60 days of the SOC.  38 C.F.R. § 20.302.  Therefore, the June 2006 rating decision is final and is only reversible if it contains CUE.  

In the June 2006 rating decision, the RO found that entitlement to specially adapted housing was not established because the criteria set forth in 38 C.F.R. § 3.809(b) were not met.  One of the criteria that can warrant entitlement to specially adapted housing is the "loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair."  38 C.F.R. § 3.809(b)(1).  The RO found that "[a] review of your claims file shows that you do not have a service connected disability which meets the above criteria."  At the time, the Veteran was only service-connected for lung and heart disabilities.  

In a January 2018 statement, the Veteran's representative contends that the RO committed CUE in its June 2006 rating decision because the RO found "no evidence of loss of use of both feet" but "at the time the claim was filed there was evidence of loss of use of both feet."  This is a mischaracterization of the RO's findings.  At no point does the RO find that there was "no evidence" of loss of use.  In fact, in the April 2007 SOC, the RO noted evidence that the Veteran was "extremely weakened" by his service-connected disabilities "and that this weakness necessitates the use of a powered wheelchair at times," but found that this evidence was insufficient to establish "limitation of any extremity to the extent of loss of use."  The Veteran's dispute is thus with the weight the RO assigned to the evidence.  "[S]imply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44.  Because a dispute as to the way the RO weighed the evidence before it cannot constitute CUE, the Veteran's motion with regard to the June 2006 rating decision must be denied as a matter of law.  

May 2007 Rating Decision

In a May 2007 rating decision, the RO granted entitlement to special monthly compensation based on aid and attendance criteria being met.  The RO sent a copy of the rating decision to the Veteran along with a cover letter that explained his procedural and appellate rights.  However, the Veteran did not submit an NOD or perfect an appeal.  Therefore, the May 2007 rating decision is final and is only reversible if it contains CUE.  

The Veteran contends that the RO committed CUE by not inferring additional claims.  Specifically, in his July 2012 NOD, the Veteran contends that the RO's finding that the Veteran was "wheelchair bound" gave rise to a duty to infer a claim for special monthly compensation based on loss of use of both lower extremities and that the RO should have granted this inferred claim.  

The Veteran has offered no legal basis for such a duty and the Board has found none.  "A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA."  38 C.F.R. § 3.151(a) (2008).  Even if such a duty existed, it would fall within VA's duty to assist, and it is "impossible for a breach of the duty to assist to form the basis for a CUE claim."  Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002).  Because there is no duty to infer a claim not raised by the Veteran and, even if there were, a breach of that duty could not constitute CUE, the Veteran's assertion of CUE in the May 2007 rating decision must also be denied as a matter of law.

October 2009 Rating Decision

In an October 2009 rating decision, the RO granted service connection, a 100 percent evaluation, and special monthly compensation for the loss of use of both feet and assigned an effective date of February 19, 2008.  The RO sent a copy of the rating decision to the Veteran along with a cover letter that explained his procedural and appellate rights.  The Veteran submitted a NOD in December 2009 and the RO issued a SOC in January 2011.  However, the Veteran did not perfect an appeal within one year of the rating decision or 60 days of the SOC.  38 C.F.R. § 20.302.  Therefore, the October 2009 rating decision is final and is only reversible if it contains CUE.  

In his CUE claim, which VA received in October 2011, the Veteran contends that the RO committed CUE in the January 2011 SOC.  Because a SOC is not a decision and is therefore not subject to CUE motions, the Board will assume that the Veteran intended his contentions to apply to the October 2009 rating decision on which that SOC was based.  

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).  VA received the claim on which the October 2009 rating decision was based on February 19, 2008, which is the effective date assigned in that decision.  

The Veteran's April 2006 claim was adjudicated in the June 2006 rating decision.  Therefore, an effective date based on the April 2006 claim would only be warranted if the June 2006 rating decision is not final or if it contains CUE.  The Board has already addressed this contention in finding above that the June 2006 rating decision is final and does not contain CUE.  Because the Veteran's argument that the RO committed CUE in its October 2009 rating decision necessarily depends on a finding that the RO committed CUE in its June 2006 rating decision or that the June 2006 rating decision is not final, the Veteran's assertion of CUE in the October 2009 rating decision must also be denied.  


ORDER

Clear and unmistakable error was not committed in the June 2006 rating decision finding that entitlement to specially adapted housing was not established.  

Clear and unmistakable error was not committed in the May 2007 rating decision granting entitlement to special monthly compensation based on aid and attendance criteria being met but not inferring any other claims.

Clear and unmistakable error was not committed in the October 2009 rating decision granting service connection, a 100 percent evaluation, and special monthly compensation for the loss of use of both feet and assigning an effective date of February 19, 2008.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


